Citation Nr: 1602126	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-26 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic hypochromic anemia.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 16 to May 21, 1981.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) to comply with her request for a Board hearing.  In October 2014, the Veteran testified during a hearing conducted by videoconference before the undersigned.  A transcript of the hearing is of record.

In a January 2015 decision, the Board reopened the Veteran's previously denied claim for service connection for chronic hypochromic anemia, and remanded the reopened claim to the AOJ for further development.


FINDING OF FACT

The Veteran does not have current chronic hypochromic anemia disability.


CONCLUSION OF LAW

The criteria for service connection for chronic hypochromic anemia have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In a February 2010 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.
 § 3.159(c).  Her service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's electronic file does not reveal any additional VA treatment records, relevant to the service connection claim on appeal.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  As a result of testimony offered during the hearing, the Board determined that additional development and a VA examination were warranted that led to the January 2015 remand.

In January 2015, the Board remanded the Veteran's case to obtain records of any blood testing prior to service, and to afford her a VA examination.  The Veteran did not respond to the AOJ's March 2015 letter requesting that she provide authorization for VA to obtain records of her blood testing prior to service.  She underwent VA examination in July 2015.

The July 2015 VA opinion is adequate, because the examiner reviewed the accurate history, provided clinical findings and diagnoses, and offered a definitive opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board's duties to notify and assist were met in this case.

II. Factual Background and Analysis

Contentions 

The Veteran contends that she has an anemia disability that had its onset in active service or, in the alternative, was aggravated by the rigors of basic training.  

In 2014, the Veteran testified to having normal menstrual periods with no symptoms of anemia prior to entering service.  See Board hearing transcript at pages 2 and 11.  Before entering service, she had two blood tests, was told she was fine, and was sent to Fort Jackson.  Id. at 8-9.  She participated in training that involved fast running without any problem.  Id. at 3-4.  The Veteran did not experience problems until the end of her six week training period, soon after receiving injections administered to recruits, when she experienced weakness and fatigue.  Id. at 4.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records show that, when examined for enlistment on March 30, 1981, a blood disorder was not noted and, on April 16, 1981, the Veteran was found qualified for enlistment.

Because anemia was not noted on the examination when the Veteran was accepted for service, the presumption of soundness is for application.  38 U.S.C.A. §§ 1111, 1137 (West 2014); see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

Service treatment records reflect that, on May 5, 1981, the Veteran complained of passing a large blood clot.  It was the normal time for her menses.  She had a history of regular menses prior to basic training, and was in the second week of training.  She was admitted to the hospital with dysfunctional uterine bleeding and underwent a therapeutic curettage and blood transfusion.  

A May 14, 1981 record of Entrance Physical Standards Board (EPSB) Proceedings reflects the Veteran's history of menorrhagia every two to three weeks for five months, with right lower quadrant pain and tenderness.  She was hospitalized from May 5 to May 12, 1981.  The Veteran had syncope and fatigue feeling on physical training.  Objective findings included two Hematocrit values of 17 and 20, a 4-5 centimeter cystic mass and right adnexa with uterine bleeding.  The diagnosis was chronic hypochromic anemia; blood loss anemia.  The Veteran was considered medically unfit for enlistment and discharged on May 21, 1981.

The post-service private hospital records reveal that, in October 1993, the Veteran was admitted to deliver a child.  She reported blood in her urine for one day, and bleeding in the first four months of her pregnancy that stopped.  The Veteran gave a history of being diagnosed with anemia in 1981; for which she had several transfusions.  Laboratory blood tests results did not report anemia.

The Veteran was treated for bleeding hemorrhoids in April 1990.  A history of anemia was noted; the records do otherwise discuss treatment for anemia.

In June 1994 the Veteran underwent a hysterectomy.  A history of two prior blood transfusions for anemia in May 1981 was noted in the hospital report.  Her pre-initial hemoglobin count was 13.7 and anemia was not noted.  After the surgery, the Veteran's hemoglobin was 11.2 grams and the hematocrit was 33.6 percent.

A July 1996 hospital discharge record indicates that, at admission on July 9th, the Veteran's hemoglobin was 14 5, her hematocrit was 41.2, and there were normal red blood count (RBC) indices and morphology.  Anemia was not noted in the records.

September 1997 emergency room records show that the Veteran's hemoglobin was 14.2 and her hematocrit was 41.1.  Anemia was not noted in the records.

The Veteran was hospitalized in December 2000.  The discharge summary shows that a CBC (complete blood count) revealed a low white blood count.  At discharge, her Hemoglobin AlC was elevated at 5.8.  The records reflect that she was discharged from active service due to conditions associated with anemia but anemia was not, otherwise discussed.

Private medical records and laboratory reports, dated from September 2011 to May 2015, do not discuss findings of anemia.

In July 2015, the Veteran underwent VA examination.  She gave a history that, of over the years, she had anemia that was problematic and required blood transfusions at difficult times.  Doctors treated her anemia with Vitamin D.  The examiner checked yes to the question of whether the Veteran had anemia, and checked that the status of the condition was in remission.  

The examiner reviewed the Veteran's service and post service medical records, discussed above, and noted that, in July 1996, "anemia was not present".  The examiner observed that the Veteran's lab results, from September 2011 to May 2015, revealed normal values for hemoglobin, hematocrit, and the indices that would reveal the hypochromia that was present in 1981.

The examiner commented that, at the time of the Veteran's hysterectomy (in 1994), her initial CBC (complete blood count) was normal and, after the surgery, the blood count dropped, that was not unusual.  The 1996 hospital admission showed normal values.  Labs for the preceding four years all showed normal CBC values.  In the examiner's opinion, "[t]here is no anemia disability at this time.  It appears that it very likely was resolved with the hysterectomy of 1994."  

As noted earlier, diagnostic tests in June 1994 and July 1996 did not indicate the presence of anemia, nor did later-dated hospital records, or records from 2011 to 2015.  The VA examination report indicates that the Veteran's anemia disability was in remission.  

To satisfy the current disability requirement, there must be evidence of the disability at some point beginning proximate to the filing of the current claim rather than in the distant past  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability requirement means the disability must be shown at some time since the Veteran filed the claim, rather than some time in the distant past); cf. Romanowsky v. Shinseki, 26 Vet. App. at 303 (current disability requirement could be satisfied by a diagnosis shortly before the current claim was filed).  

The findings in 1994 and 1996 would be too remote from the current claim (filed in February 2010) to show a current disability.  More significantly, the VA examiner clearly opined that there was no anemia disability at this time and it appeared very likely it was resolved with Veteran's 1994 hysterectomy, more than 14 years before she filed her current service connection claim.

The VA opinion and clinical records clearly show that anemia has been in remission since 1994, long before the current service connection claim was filed.  The VA opinion is probative because the physician-examiner had the opportunity to review the entire record, considered an accurate history, and provided a definitive opinion with reasons based on the record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In the absence of a current disability, there can be no successful claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.

The Veteran has pointed to the earlier assessments of anemia; but these assessments were made in the face of negative testing and subsequent VA medical opinion is to the effect that she does not have current anemia disability.  As noted the negative opinion is more probative, because it is consistent with the testing and the recent VA examiner provided extensive reasons for the opinion.

In sum, a preponderance of the evidence is against the claim for service connection for chronic hypochromia anemia.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Service connection for chronic hypochromic anemia is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


